 1                                                                                       O
                                                                                       JS-6
 2
 3
 4
 5
 6
 7                     United States District Court
 8                     Central District of California
 9
     SUSAN HERNANDEZ,                           Case No. 2:18-cv-06119-ODW(RAOx)
10
                      Plaintiff,
11
          v.                                    JUDGMENT
12
13   OCWEN LOAN SERVICING, et al.
14                    Defendants.
15        Pursuant to the Court’s Order Granting Defendants’ Motion for Judgment on the
16   Pleadings, it is therefore ORDERED, ADJUDGED, and DECREED as follows:
17        1.    Plaintiff shall recover nothing from Defendant;
18        2.    Plaintiff’s Complaint is dismissed on the merits and with prejudice.
19        IT IS SO ORDERED.
20        February 6, 2019
21
22                                 ____________________________________
23                                          OTIS D. WRIGHT, II
                                    UNITED STATES DISTRICT JUDGE
24
25
26
27
28
